Citation Nr: 1230184	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  06-04 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for hyperthyroidism. 

2. Entitlement to service connection for bilateral patellofemoral pain syndrome. 

3. Entitlement to a non-service-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran had confirmed active duty service with the United States Army from September 1978 to September 1981, as well as over twenty years in the Army Reserves. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a March 2005 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for hyperthyroidism and bilateral patellofemoral pain syndrome, and denied entitlement to a non-service-connected pension. 

The Veteran was initially afforded a central office hearing before a Veterans Law Judge in October 2006.  Unfortunately, the quality of the recorded hearing was not sufficiently audible for transcription.  A second hearing was provided for the Veteran in July 2009, before the undersigned Veterans Law Judge, and a transcript of that proceeding has been associated with the Veteran's claims file.  The Board notes that since different Veterans Law Judges presided at separate hearings on the claims, both Judges must participate in the decision on the claim. 38 U.S.C.A. § 7107(c).  For this reason, the appeal will be decided by a panel of Veterans Law Judges.  38 U.S.C.A. § 7102(a).

The Board remanded the matters on appeal in October 2009 to the RO for additional development.  After the matters returned to the Board, in accordance with Arneson v. Shinseki, 24 Vet. App. 379 (2011), the matters were remanded again in March 2012 in order to afford the Veteran the opportunity to appear at hearing before the third Veterans Law Judge who would participate in the decision on the claims. 


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The issues of entitlement to service connection for hyperthyroidism and bilateral patellofemoral pain syndrome must be remanded to verify the dates of the Veteran's reserve service, to obtain outstanding service treatment records, and to provide the Veteran with a VA examination in order to obtain needed medical opinions.  

While the Veteran testified at the July 2009 hearing that his thyroid and knee disabilities began during his period of active duty service, the additional medical records reveal that he did not seek treatment for these disorders until 2001 or 2002 (during his Army Reserve service).  The Board observes that, with respect to the Veteran's Army Reserve service, the applicable laws and regulations permit service connection only for a disability resulting from disease or injury incurred in or aggravated coincident with ACDUTRA, or for disability resulting from injury during INACDUTRA. See 38 U.S.C.A. § 101(22), (23), (24); 38 C.F.R. § 3.6.  However, the actual periods during which the Veteran served on ACDUTRA or INACDUTRA in the Army Reserves still have not been verified.  Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA. See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Given the governing legal authority, set forth above, VA should undertake additional efforts to verify the actual dates of ACDUTRA and INACDUTRA for the Veteran's Army reserve service.

VA also has been unable to obtain a complete set of the Veteran's service treatment records from his period of Army Reserve service (September 1981 to April 2005).  A review of the VA treatment records and the available reserve service treatment records reflect that the Veteran was first diagnosed with his thyroid and knee problems in 2002.  It also appears from a review of the available records from the Veteran's reserve service that he was provided with a MOS/Medical Review Board (MMRB) in June 2003 on the nature and severity of his thyroid disorder prior to his confirmed discharge from the Army Reserves.  See June 2003 Order to Temporary Duty Site to 81st Regional Support Group Headquarters in Birmingham, Alabama.   That MMRB report has not yet been associated with the claims folder, and it would assist in adjudication of the Veteran's thyroid claim.  Without a complete set of the Veteran's reserve service treatment records, the Board does not have specific information concerning any in-service treatment or evaluation of the Veteran's claimed disorders.  

In this regard, the Board notes that, the RO contacted the 81st Regional Support Command, in Birmingham, Alabama, for the Veteran's reserve records twice in 2005; however, no response was received.  The RO should again contact the 81st Regional Support Command in an attempt to obtain copies of the Veteran's reserve service treatment records, and in particular, the June 2003 MMRB report.  

The Board observes that negative responses for records were received from the other units that the Veteran was assigned to during his reserve service: the 450th Ordinance Company in Aiken, South Carolina, in November 2005, and the 942nd Transportation Company in Charleston, South Carolina, in May 2010.   However, it is unclear whether any attempts were made to contact the National Personnel Records Center (NPRC), Records Management Center (RMC), or other appropriate repositories for a complete set of the Veteran's Army Reserve service records.  The record lacks a memorandum that itemizes events and actions surrounding VA's attempts to locate any pertinent records and concludes with a formal finding that a complete set of the reserve service records are unavailable.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2.

As the medical evidence of record shows that the Veteran was treated for thyroid and knee disorders during his Army Reserve service, he should be afforded a VA examination to determine whether either of the Veteran's claimed disorders were incurred in or aggravated by any period of ACDUTRA, or whether either is related to an in-service injury during any period of INACDUTRA.

The claim for a non service connected pension is intertwined with the claims for service connection for thyroid and knee disorders.  If the Veteran is awarded service connection for either disorder, he would have met the criteria of having been released from wartime service for a service connected thyroid disability.  See 38 U.S.C.A. § 1521(j)(2).  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Ephraim v. Brown, 82 F.3d 399  (Fed. Cir. 1996); see also Kellar v. Brown, 6 Vet. App. 157  (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center (NPRC), the Veteran's Army reserve unit, the Department of the Army, and any other appropriate source to obtain copies of the Veteran's service treatment records and to verify all of the Veteran's actual periods of ACDUTRA and INACDUTRA in the Army Reserves.  In this regard, the Board notes that the Veteran has confirmed service in the Army Reserves from September 1981 to April 2005. 

VA is reminded that it should continue efforts to procure the relevant records relating to the Veteran's Army Reserve service until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  To the best of its abilities, VA should make a list of the Veteran's actual periods of ACDUTRA and INACDUTRA in the Army Reserves and provide it to each of the VA examiners.  All records and/or responses received should be associated with the claims file. 

2. The RO/AMC should again contact the 81st Regional Support Command, in Birmingham, Alabama, (as well as any other appropriate records repository to which pertinent service medical and personnel records may have been sent), to request a complete set of the Veteran's service medical records for his full period of service in the Army Reserve. 

3. The RO/ACM should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of the RO/AMC's attempts to locate his medical records as well as any further action to be taken and asked to submit copies of any service treatment records in his possession. 

4.  The RO/AMC should schedule the Veteran for a VA examination, to determine the nature and likely etiology of any thyroid disorder found.  The entire claims file must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all findings made available to the examiner prior to completion of the report), and all clinical findings should be reported in detail. 

The examiner should identify any thyroid disorder(s) found on examination.  For any such diagnosed disorder, the examiner should offer an opinion, consistent with sound medical principles, as whether it is at least as likely as not (50 percent or greater probability) that such disorder is the result of any of the following: (a) injury or disease incurred or aggravated by his period of active service from September 1978 to September 1981; (b) injury or disease incurred or aggravated during a period of ACDUTRA in the Army Reserves; or (c) injury incurred during a period of INACDUTRA in the Army Reserves.  The examiner should consider that the first medical evidence of any thyroid problem comes in 2001.

The examiner should clearly outline the rationale for any opinion or conclusion expressed and all clinical findings should be reported in detail. If any requested medical opinion cannot be given, the examiner should state the reason(s) why.  

5. The RO/AMC should schedule the Veteran for a VA orthopedic examination, to determine the nature and likely etiology of any knee disorders found.  The entire claims file must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the veteran's documented medical history and assertions. All appropriate tests and studies (to include x-rays, if deemed warranted) should be accomplished (with all findings made available to the examiner prior to completion of the report), and all clinical findings should be reported in detail. 

The examiner should identify any knee disorder found on examination.  For any such diagnosed disorder, the examiner should offer an opinion, consistent with sound medical principles, as whether it is at least as likely as not (50 percent or greater probability) that such disorder is the result of any of the following: (a) disease or injury incurred or aggravated by his period of active service from September 1978 to September 1981; (b) disease or injury incurred in or aggravated during a period of ACDUTRA in the Army Reserves; or (c) injury incurred during a period of INACDUTRA in the Army Reserves.  The examiner should consider that the first medical evidence of any knee problems comes in 2001, and there is x-ray evidence of osteoarthritis in 2002. 

The examiner should clearly outline the rationale for any opinion or conclusion expressed and all clinical findings should be reported in detail.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

6. After completing the above, and any other development deemed necessary, the RO/AMC should readjudicate the claims for service connection and nonservice connected pension.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with an appropriate supplemental statement of the case. The Veteran and his representative should also be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


